


110 HCON 156 IH: Expressing support for the Declaration on

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 156
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Faleomavaega
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing support for the Declaration on
		  the Rights of Indigenous Peoples and urging the United States Ambassador to the
		  United Nations General Assembly to adopt without amendment the Declaration as
		  approved by the United Nations Human Rights Council on June 29,
		  2006.
	
	
		Whereas, since 1982, indigenous rights leaders and human
			 rights supporters have actively worked on drafting a Declaration on the Rights
			 of Indigenous Peoples for consideration by the United Nations as an important
			 statement of international law and policy;
		Whereas the social, cultural, and political rights of the
			 approximately 300,000,000 indigenous peoples throughout the world have been in
			 urgent need of clarification due to the collective nature of their rights, in
			 contrast to the individual rights protected under the Human Rights Declaration
			 adopted by the United Nations General Assembly in 1948;
		Whereas indigenous peoples of the world share a common
			 characteristic in that their societies are formed by their connection to the
			 lands of their ancestors from time immemorial, such connections serving as the
			 source of their culture, traditions, beliefs, knowledge systems, and social
			 values as collective or tribal peoples;
		Whereas countries throughout the world have struggled to
			 accommodate the strivings of their indigenous peoples to preserve the cultures,
			 traditions, and ways of their ancestors by preserving and maintaining societies
			 that remain separate physically, culturally, and socially from the dominant
			 societies that prevail in each such country;
		Whereas the principle of self-determination
			 has emerged as the common cause and aspiration of all indigenous peoples in
			 order that they might define and negotiate a relationship and a separate space
			 within the larger society and country within which they are located, including
			 the preservation of their ancestral lands, their indigenous language and
			 culture, and the right and ability to govern themselves free of oppression and
			 undue pressures to abandon their traditional ways and assimilate into the
			 larger society;
		Whereas of all the countries throughout the
			 world and among Member States of the United Nations, the United States has
			 maintained an exemplary body of law and policy towards its indigenous peoples,
			 the 562 United States Tribal Nations located in the lower 48 states and Alaska,
			 which laws and policies have recognized for over 200 years an inherent right of
			 self-governance, have resulted in the negotiation of over 500 nation-to-nation
			 treaty agreements, 350 of which have been solemnly ratified by the United
			 States Senate, and have, since 1975, successfully implemented a policy of
			 self-determination that explicitly supports the exercise of tribal
			 self-governance and economic and social sustainability of United States Tribal
			 Nation societies;
		Whereas, in 1982, the United Nations Subcommission on
			 Human Rights formed a working group charged with drafting a Declaration on the
			 Rights of Indigenous Peoples;
		Whereas, in 1993, the draft Declaration was reported to
			 the General Assembly and was debated and deliberated upon until the fall 2006
			 session, with a majority of Member States voting to table the Declaration until
			 their Fall 2007 session in order to afford Member States more time to study and
			 consider the Declaration; and
		Whereas, on June 29, 2006, after more than 24 years of
			 effort, the Working Group, indigenous peoples of the world, and their
			 supporters obtained official adoption of the Declaration by a majority vote of
			 the United Nations Human Rights Council during their inaugural meeting in
			 Geneva, Switzerland, with 30 Member States voting in the affirmative, two in
			 the negative, and 12 abstentions: Now, therefore, be it
		
	
		That—
			(1)Congress finds that the relationship
			 between the United States and the indigenous peoples of the United States, the
			 United States Tribal Nations, grounded in the United States Constitution and
			 implemented through numerous Indian treaties, Federal statutes, and policies,
			 may be considered a model by other countries in the world in recognizing and
			 upholding the precious rights of self-determination and self-governance;
			(2)notwithstanding the recognition and
			 protection afforded United States Tribal Nations under United States law and
			 policy, the interests of such tribal nations may be further advanced and
			 protected in important ways by adoption of the Declaration in that United
			 States Tribal Treaty rights, cultural rights, and principles of
			 self-determination will be validated and affirmed as United States policy, thus
			 protecting such rights on an international level; and
			(3)Congress hereby recommends that the United
			 States Ambassador to the United Nations General Assembly affirmatively support
			 the Declaration on the Rights of Indigenous Peoples when it comes before the
			 General Assembly during their Fall 2007 session.
			
